EXECUTION VERSION

INCREMENTAL ASSUMPTION AGREEMENT
AND AMENDMENT NO. 2
INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 2 (this “Agreement”) dated as
of May 4, 2015 relating to the First Lien Credit Agreement dated as of March 22,
2013 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”) among MCGRAW-HILL GLOBAL EDUCATION HOLDINGS,
LLC (the “Borrower”), MCGRAW-HILL GLOBAL EDUCATION INTERMEDIATE HOLDINGS, LLC
(“Holdings”), the Lenders party thereto from time to time and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”).
RECITALS:
WHEREAS, the Borrower intends to make a voluntary prepayment of the Term B Loans
with cash on hand in an aggregate amount of $ 325,937.50, together with accrued
interest thereon, in accordance with Section 2.11(a) of the Credit Agreement on
the 2015 Refinancing Effective Date (as defined below);
WHEREAS, the Borrower has requested a Refinancing Term Loan in an aggregate
principal amount of $679,000,000 (the “Term B Loan Refinancing”) pursuant to
Section 2.21(j) of the Credit Agreement, the Net Proceeds of which plus cash on
hand will be used to make a voluntary prepayment in full of the balance of the
aggregate principal amount of the Term B Loans outstanding on the 2015
Refinancing Effective Date (as defined below), together with accrued interest
thereon (such amounts collectively, together with the amounts referred to in the
prior WHEREAS clause, the “Term B Loan Repayment Amount”); and
WHEREAS, the institution listed on Schedule I hereto (the “Refinancing Term
Lender”) has agreed, on the terms and conditions set forth herein and in the
Credit Agreement, to provide the amount of the Term B Loan Refinancing set forth
opposite its name under the heading “Refinancing Term Loan Commitment” on
Schedule I hereto (the “Refinancing Term Loan Commitment”).
NOW, THEREFORE, the parties hereto therefore agree as follows:
SECTION 1.Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Agreement becomes effective, refer to the
Credit Agreement as amended hereby.
SECTION 2.Term B Loan Refinancing.
(a)Subject to the terms and conditions set forth herein, the Refinancing Term
Lender agrees to make a Refinancing Term Loan to the Borrower on the 2015
Refinancing Effective Date in a principal amount not to exceed its Refinancing
Term

    

--------------------------------------------------------------------------------




Loan Commitment. Unless previously terminated, the Refinancing Term Loan
Commitment shall terminate at 5:00 p.m., New York City time, on the 2015
Refinancing Effective Date.
(b)With effect from the 2015 Refinancing Effective Date, the Refinancing Term
Loan shall be a “Term B Loan” and the Refinancing Term Lender shall be a Lender
with an outstanding Term B Loan.
(c)Except as set forth in Section 3 hereof, the Refinancing Term Loans shall
have the same terms as the Term B Loans.
SECTION 3.Amendments to Credit Agreement.
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
“2015 Incremental Assumption Agreement” means the Incremental Assumption
Agreement and Amendment No. 2, dated as of May 4, 2015 among the Borrower,
Holdings, the Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent.
“2015 Refinancing Effective Date” means the first date when each of the
conditions under Section 5 of the 2015 Incremental Assumption Agreement have
been met.
and by deleting in their entirety the definitions of “2014 Incremental
Assumption Agreement” and “2014 Refinancing Effective Date”.
(b)    Clause (i) of the definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
(i) with respect to any Term B Loan, 3.75% per annum in the case of any
Eurocurrency Loan and 2.75% per annum in the case of any ABR Loan,


(c)    The following definitions are hereby amended and restated in their
entirety to read as follows:
“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder as of the 2015 Refinancing
Effective Date. The amount of each Lender’s Term B Loan Commitment as of the
2015 Refinancing Effective Date is set forth on Schedule I to the 2015
Incremental Assumption Agreement. The aggregate amount of the Term B Loan
Commitments as of the 2015 Refinancing Effective Date is $679,000,000.

2

--------------------------------------------------------------------------------




“Term B Loan” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) and the 2015 Incremental Assumption Agreement, and
(b) any Incremental Term Loans in the form of Term B Loans made by the
Incremental Term Lenders to the Borrower pursuant to Section 2.01(c).
(d)    Section 2.10(a)(i)(A) of the Credit Agreement is hereby as amended and
restated in its entirety as follows:
(A) in the case of quarterly payments due prior to the applicable Term Facility
Maturity Date, an amount equal to 0.25% of the aggregate principal amount of
Term B Loans outstanding immediately after the 2015 Refinancing Effective Date,
and
(e)    Section 2.17 of the Credit Agreement is hereby amended by adding a new
clause (k) thereto as follows:
(k)    Solely for purposes of determining whether withholding Taxes are required
to be imposed under FATCA, from and after the 2015 Refinancing Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Term B Loans as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
(f)    Section 2.12(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(d)    In the event that, on or prior to the date that is six months after the
2015 Refinancing Effective Date, the Borrower shall (x) make a prepayment of the
Term B Loans pursuant to Section 2.11(a) (or assignment in lieu thereof pursuant
to Section 9.04(h)) with the proceeds of any new or replacement tranche of
long-term secured term loans that are broadly syndicated to banks and other
institutional investors in financings similar to the Term Loans and have an
All-in Yield that is less than the All-in Yield of such Term B Loans or (y)
effect any amendment to this Agreement which reduces the All-in Yield of the
Term B Loans (or any mandatory assignment under Section 2.19(c) shall have been
made in connection therewith) (other than, in the case of each of clauses (x)
and (y), in connection with a Qualified IPO, a Change of Control or a
transformative acquisition referred to in the last sentence of this paragraph),
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (A) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Term Loans so

3

--------------------------------------------------------------------------------




prepaid and (B) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Term Loans for which the All-In Yield has
been reduced pursuant to such amendment.  Such amounts shall be due and payable
on the date of such prepayment or the effective date of such amendment, as the
case may be.  For purposes of this Section 2.12(d), a transformative acquisition
is any acquisition by the Borrower or any Subsidiary that is (i) not permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition, would not provide the Borrower
and its Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower in good faith.


SECTION 4.Representations of the Borrower. The Borrower represents and warrants
that:
(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the 2015 Refinancing
Effective Date after giving effect hereto with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); and
(b)    no Event of Default or Default was continuing on and as of the 2015
Refinancing Effective Date after giving effect hereto and to the extension of
credit requested to be made on the 2015 Refinancing Effective Date.
SECTION 5.Conditions. This Agreement shall become effective as of the first date
(the “2015 Refinancing Effective Date”) when each of the following conditions
shall have been satisfied:
(a)    the Administrative Agent (or its counsel) shall have received from each
Loan Party, the Refinancing Term Lender and the Administrative Agent (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;
(b)    the Administrative Agent shall have received any required notice of
borrowing of Refinancing Term Loans pursuant to Section 2.03 of the Credit
Agreement; provided, that such notice of borrowing shall be delivered in
accordance the time periods specified in Section 2.03 of the Credit Agreement or
such shorter period as the Administrative Agent may agree;

4

--------------------------------------------------------------------------------




(c)    the representations and warranties set forth in Section 4 above shall be
true and correct as of the date hereof;
(d)    the Administrative Agent shall have received a certificate, dated the
2015 Refinancing Effective Date and executed by a Responsible Officer of the
Borrower, confirming the accuracy of the representations and warranties set
forth in Section 4 above;
(e)    the Administrative Agent shall have received, on behalf of itself and the
Refinancing Term Lender, a favorable written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties (i) dated the date
hereof, (ii) addressed to the Administrative Agent and the Refinancing Term
Lender and (iii) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to this Agreement
as the Administrative Agent shall reasonably request;
(f)    the Administrative Agent shall have received customary closing
certificates and documentation consistent with those delivered on the 2014
Refinancing Effective Date and such additional customary documents and filings
as the Administrative Agent may reasonably require to assure that the
Refinancing Term Loans contemplated hereby are secured by the Collateral ratably
with the existing Revolving Facility Loans;
(g)    the payment of the Term B Loan Repayment Amount by the Borrower to the
Administrative Agent for the accounts of the existing Term B Lenders, as a
voluntary prepayment in full of the Term B Loans outstanding on the 2015
Refinancing Effective Date, shall occur simultaneously with the Borrowing of
such Refinancing Term Loans; and
(h)    any fees and reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of Davis Polk & Wardwell LLP) owing by the
Borrower to the Administrative Agent and invoiced prior to the date hereof shall
have been paid in full.
SECTION 6.Waivers. Solely in connection with the borrowing of the Refinancing
Term Loans on the 2015 Refinancing Effective Date and the voluntary prepayment
in full of the Term B Loans with the proceeds thereof and cash on hand in
connection therewith, the Administrative Agent and each of the Lenders party
hereto hereby waive (a) any required notice of prepayment of Term B Loans
pursuant to Section 2.10(d) of the Credit Agreement, (b) any request for the
Term B Loan Refinancing pursuant to Section 2.21(j) of the Credit Agreement and
(c) any required notice of borrowing of Refinancing Term Loans pursuant to
Section 2.03 of the Credit Agreement.
SECTION 7.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 8.Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby (including with respect to
the Refinancing Term Loans)

5

--------------------------------------------------------------------------------




and the other Loan Documents (x) are entitled to the benefits of the guarantees
and the security interests set forth or created in the Collateral Agreement and
the other Loan Documents and (y) constitute Loan Obligations and (ii)
notwithstanding the effectiveness of the terms hereof, the Collateral Agreement
and the other Loan Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects. Each Loan Party
ratifies and confirms that all Liens granted, conveyed, or assigned to any Agent
by such Person pursuant to each Loan Document to which it is a party remain in
full force and effect, are not released or reduced, and continue to secure full
payment and performance of the Loan Obligations as increased hereby.
SECTION 9.Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile or electronic transmission
shall be as effective as delivery of a manually signed original.
SECTION 10.Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrower shall pay all reasonable
fees, costs and expenses of the Administrative Agent as agreed to between the
parties incurred in connection with the negotiation, preparation and execution
of this Agreement and the transactions contemplated hereby. The execution,
delivery and effectiveness of this Agreement shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.


[Remainder of Page Intentionally Left Blank]







6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
MCGRAW-HILL GLOBAL EDUCATION INTERMEDIATE HOLDINGS, LLC
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

MCGRAW-HILL GLOBAL EDUCATION HOLDINGS, LLC
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

MCGRAW-HILL GLOBAL EDUCATION, LLC
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

MCGRAW-HILL INTERNATIONAL ENTERPRISES LLC
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

TEGRITY, INC.
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President




[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------




MCGRAW-HILL INTERAMERICANA, INC.
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

MCGRAW-HILL EDUCATION PUBLICATIONS OVERSEAS LLC
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

MCGRAW-HILL EDUCATION VENTURES LLC
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

MCGRAW-HILL GLOBAL EDUCATION MEXICO HOLDINGS, LLC
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

MCGRAW-HILL GLOBAL EDUCATION FINANCE, INC.
By:
/s/ David Kraut    
Name: David Kraut
Title: Vice President

    









[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------




ALEKS HOLDCO, LLC

By: McGraw-Hill Global Education Holdings, LLC,
as Sole Member

    
By: /s/ David Kraut                
Name: David Kraut
Title: Vice President


ALEKS CORPORATION
By:
/s/ David Stafford    
Name: David Stafford
Title: Senior Vice President


[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
By:
/s/ Robert Hetu    
Name:    Robert Hetu
Title:    Authorized Signatory

By:
/s/ Lingzi Huang     
Name:    Lingzi Huang
Title:    Authorized Signatory


[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Refinancing Term Lender
By:
/s/ Robert Hetu    
Name:    Robert Hetu
Title:    Authorized Signatory

By:
/s/ Lingzi Huang    
Name:    Lingzi Huang
Title:    Authorized Signatory




[Signature Page to Incremental Assumption Agreement]

--------------------------------------------------------------------------------




Schedule I
REFINANCING TERM LOAN COMMITMENTS
Refinancing Term Lender
Refinancing Term Loan Commitment
Credit Suisse AG, Cayman Islands Branch


$679,000,000


Total


$679,000,000








[Signature Page to Incremental Assumption Agreement]